internal_revenue_service number release date index number -------------------------------------------- ---------------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ----------- telephone number ---------------------- refer reply to cc tege eoeg eo1 plr-101259-17 date date legend foundation -------------------------------------------- area --------------------------------- county ------------------------------------ date --------------------- date --------------------- x ---- dear ------------------- this letter responds to a letter dated date and subsequent correspondence requesting rulings on the application of sec_512 and sec_514 of the internal revenue code1 to foundation in light of the rezoning services agreement described below facts foundation is recognized as an organization described in sec_501 and is classified as a private_foundation within the meaning of sec_509 foundation owns real_property property that it leases to two business entities lease foundation represents that neither lessee is related to foundation or to any disqualified_person within the meaning of sec_4946 with respect to foundation the lease expires date with an option to extend the term until date furthermore foundation the internal_revenue_code_of_1986 as amended to which all subsequent section references are made unless otherwise indicated plr-101259-17 represents that there is no debt on the property that no part of the lease is attributable to personal_property and that no part of the rent paid depends in whole or in part on the income or profits derived by any person from the property the property is located in area a rapidly developing part of county to take advantage of that development foundation would like the property rezoned for greater development density to receive rezoning approval from county foundation would need to pay for and present a conceptual development plan cdp for the property and a final development plan for at least one building on the property the property adjoins a parcel of real_property owned by an affiliate of a developer that is unrelated to foundation developer which parcel developer’s parcel developer is seeking to have rezoned since it is likelier that county would approve a request to rezone both the property and developer’s parcel than a request to rezone the property alone and at less expense to foundation foundation has engaged developer to pursue rezoning of the property on foundation’s behalf under the terms and conditions of a rezoning services agreement agreement as developer acknowledges in the agreement foundation has engaged developer because of the reputation of one of developer’s principals rezoning specialist as an experienced real_estate_professional with a history of success in area with respect to the rezoning of properties similar to the property under the terms of the agreement foundation will be included as co-applicant on the rezoning application submitted by developer to county developer will include developer’s parcel with the property on the rezoning application the agreement authorizes developer to act as foundation’s agent in pursuit of the rezoning of the property rezoning process including with respect to the filing of all necessary applications and submissions with county on behalf of foundation developer agrees to diligently pursue the rezoning process in a manner consistent with the reputation and under the lead of the rezoning specialist taking such steps as may be necessary to obtain approvals from the county planning commission the county board_of supervisors and any other necessary governmental offices developer will be responsible for all aspects of the rezoning process including all applications submissions drawings proposals negotiations and presentations required for successful completion of the rezoning process successful completion successful completion will be deemed attained when the county board_of supervisors has rezoned the property to area’s planned urban district with a fully approved cdp allowing the property to be redeveloped with at least big_number square feet of development and all applicable appeals periods with respect to such rezoning and cdp have expired under the terms of the agreement developer agrees to update foundation on the progress of the rezoning process and to meet with representatives of foundation at least monthly developer agrees to consult with foundation with respect to all material plr-101259-17 aspects and details of the rezoning process and no cdp for the property or any material changes thereto will be submitted to county until first approved by foundation developer at its election but subject_to foundation’s prior written approval may include in the rezoning process in addition to developer’s parcel which will be included other parcels in the vicinity of the property developer agrees acting in good_faith to treat all parcels included in the rezoning process equitably and fairly and in no event give preference or priority to developer’s parcel or any other parcel in the rezoning process the inclusion of developer’s parcel or other parcels in the rezoning process does not alter the requirements for successful completion the agreement provides that developer will pay all costs of the rezoning process through successful completion except for application and submission fees attributable to the property developer will maintain detailed written records of all third party costs it incurs in the rezoning process reimbursable costs and will provide foundation with detailed monthly summaries of all reimbursable costs together with written invoices evidencing payment of such costs by developer foundation will reimburse developer for the portion of the reimbursable costs applicable to the property but in no event will foundation be obligated to reimburse to developer an amount in the aggregate greater than a specified cap foundation will advance to developer one half of its portion of the applicable reimbursable costs within fifteen days after receipt of written requests for such reimbursement but foundation will have no obligation to advance any such amounts to developer more often than semi-annually promptly following successful completion foundation will reimburse developer for the unpaid portion of the reimbursable costs payable by foundation but not previously paid the agreement provides that at any time before successful completion foundation has the right to terminate the agreement upon delivery of written notice to developer the delivery of any reimbursable costs payable by foundation but not yet paid and if developer is not in default under the agreement the payment of a termination fee as full and final payment for developer’s work under the agreement if developer achieves successful completion the agreement provides that foundation will pay developer a success fee either developer or foundation may elect by notice to the other party delivered no later than days after successful completion is achieved to have the success fee be equal to x percent of the amount obtained by subtracting the original property value as specified in the agreement from the rezoned property value early success fee if either party elects to proceed with the early success fee foundation agrees to pay developer the early success fee within days after determination of the amount of the early success fee if neither party elects the early success fee then the success fee will be an amount equal to 2x percent of the amount obtained by subtracting the original property value from the rezoned property value which amount foundation will deliver to developer no later than the earlier of the closing of the sale of all or any portion of the property by foundation and the date that i sec_24 months following the expiration or termination of the lease if foundation sells the property prior to the date that i sec_24 months following the expiration or termination of the lease the rezoned plr-101259-17 property value will be the purchase_price net of all reasonable and customary closing costs escrow fees and transfer and recordation taxes paid_by foundation in connection with such sale but excluding costs to pay off or release liens or encumbrances in such sale transaction if foundation does not sell the property prior to the date that i sec_24 months following the expiration or termination of the lease or developer is to be paid the early success fee then the rezoned property value of the property will be the fair_market_value of the property as determined by the appraisal method set forth in the agreement less the costs of conducting such appraisal if the rezoned property value is equal to or less than the original property value the success fee will be zero dollars dollar_figure if foundation sells a portion but not all of the property the success fee will be based in part on the contract sales_price and be paid at the closing and in part on the appraisal method set forth in the agreement and be paid after the determination of the fair_market_value of the remaining portion of the property for these purposes fair_market_value means the fair_market_value as determined by an appraiser meeting the requirements set forth in the agreement based on the highest_and_best_use of the property based on the actual zoning of the property assuming there is no impediment to the immediate development of the property and assuming an arms-length transaction between sophisticated parties finally if foundation chooses to sell any or all of the rezoned property following successful completion to any of four specified entities with a close association with developer developer will receive an additional fee at the closing of such sale equal to one percent of the purchase_price for the property rulings requested foundation has requested the following rulings that the arrangement with the rezoning specialist and developer whereby initial fees and expenses are borne by developer to be later paid or reimbursed by foundation and whereby a success fee may be payable upon completion of the rezoning process will not give rise to acquisition_indebtedness within the meaning of sec_514 that under the transaction contemplated the receipt of lease proceeds from the property will not be subject_to tax as unrelated_business_taxable_income within the meaning of sec_511 through law sec_511 imposes a tax for each taxable_year on the unrelated_business_taxable_income of every organization described in sec_501 and exempt from taxation by reason of sec_501 plr-101259-17 sec_512 provides that the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less certain deductions that are directly connected with the carrying on of such trade_or_business and subject_to certain modifications sec_512 excludes from unrelated_business_taxable_income i all rents_from_real_property and ii all rents from personal_property leased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease determined at the time the personal_property is placed_in_service sec_512 provides that subparagraph a does not apply- i if more than percent of the total rent received or accrued under the lease is attributable to personal_property described in subparagraph a ii or ii if the determination of the amount of such rent depends in whole or in part on the income or profits derived by any person from the property leased other than an amount based on a fixed percentage or percentages of receipts or sales sec_512 provides that notwithstanding paragraph in the case of debt- financed property as defined in sec_514 there shall be included as an item_of_gross_income derived from an unrelated_trade_or_business an amount ascertained under sec_514 sec_514 provides that an amount of the gross_income with respect to debt- financed property shall be included as an item_of_gross_income derived from an unrelated_trade_or_business for purposes of computing under sec_512 the unrelated_business_taxable_income for any taxable_year sec_514 provides that the term debt-financed_property means any property which is held to produce income and with respect to which there is an acquisition_indebtedness as defined in subsection c at any time during the taxable_year sec_514 provides that the term acquisition_indebtedness means with respect to any debt-financed_property the unpaid amount of- a the indebtedness incurred by the organization in acquiring or improving such property b the indebtedness incurred before the acquisition or improvement of such property if such indebtedness would not have been incurred but for such acquisition or improvement and plr-101259-17 c the indebtedness incurred after the acquisition or improvement of such property if such indebtedness would not have been incurred but for such acquisition or improvement and the incurrence of such indebtedness was reasonably foreseeable at the time of such acquisition or improvement analysis issue whether the agreement with developer whereby initial fees and expenses are borne by developer to be later paid or reimbursed by foundation and whereby a success fee may be payable upon completion of the rezoning process would give rise to acquisition_indebtedness within the meaning of sec_514 sec_514 defines acquisition_indebtedness with respect to any debt-financed_property to include the unpaid amount of the indebtedness incurred in acquiring or improving such property thus for the agreement to give rise to acquisition_indebtedness the agreement must cause foundation to incur indebtedness the word indebtedness is not defined in sec_514 however within the context of sec_163 which allows as a deduction all interest_paid or accrued within the taxable_year on indebtedness courts have generally held that indebtedness is an unconditional and legally enforceable obligation for the payment of money see eg 115_f2d_856 3d cir 54_tc_331 aff’d per curiam 448_f2d_1268 9th cir correspondingly sec_166 allows a deduction for any debt which becomes worthless within the taxable_year sec_1_166-1 of the income_tax regulations provides that only a bona_fide debt qualifies for purposes of sec_166 and that a bona_fide debt is a debt which arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money although the agreement obligates foundation to reimburse developer for foundation’s share of the costs that developer may incur in the rezoning process and to pay developer a success fee in the event of successful completion the agreement by itself does not create an unconditional and legally enforceable obligation for the payment of a fixed or determinable sum of money therefore the agreement alone would not cause foundation to incur indebtedness accordingly the agreement does not give rise to acquisition_indebtedness with respect to the property within the meaning of sec_514 issue whether in light of the agreement receipt of lease proceeds from the property would be includible in foundation’s unrelated_business_taxable_income under sec_512 foundation receives rent from the lease of the property foundation represents that there is no debt on the property that no part of the lease is attributable to personal plr-101259-17 property and that no part of the rent paid depends in whole or in part on the income or profits derived by any person from the property thus under the provisions of sec_512 the rent received by foundation under the lease would be excludable in computing foundation’s unrelated_business_taxable_income under sec_512 unless includable under sec_512 which includes in unrelated_business_taxable_income a portion of rents derived from debt-financed_property as defined in sec_514 insofar as the agreement does not give rise to acquisition_indebtedness within the meaning of sec_514 the agreement will not cause the property to be treated as debt-financed_property within the meaning of sec_514 or cause any part of the lease proceeds to be treated as unrelated_debt-financed_income within the meaning of sec_514 rulings based solely on the facts and representations submitted by foundation we rule as follows the agreement will not give rise to acquisition_indebtedness within the meaning of sec_514 or cause the property to be treated as debt-financed_property within the meaning of sec_514 the agreement will not cause the rents received under the lease otherwise excludable from foundation’s unrelated_business_taxable_income as rents_from_real_property under sec_512 to be treated as unrelated_debt-financed_income within the meaning of sec_514 or to be includable in foundation’s unrelated_business_taxable_income within the meaning of sec_512 the rulings contained in this letter are based upon information and representations submitted by or on behalf of foundation accompanied by a penalty of perjury statement executed by an individual with authority to bind foundation and upon the understanding that there will be no material changes in the facts this office has not verified any of the material submitted in support of the request for rulings and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2017_1 sec_11 no opinion is expressed or implied concerning the federal_income_tax consequences of any other aspects of any transaction or item_of_income described in this letter_ruling this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-101259-17 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to foundation’s authorized representative sincerely theodore r lieber senior tax law specialist exempt_organizations branch tege associate chief_counsel
